PER CURIAM.
We grant this petition for writ of certiora-ri. Petitioner filed a motion to dismiss counts I, III and IV of respondent’s amended complaint. Count IV alleged intentional torts and sought leave to claim punitive damages. The trial court granted petitioner’s motion to dismiss as to counts I and IV with leave for respondent to seek punitive damages in a second amended complaint. The trial court had not, however, conducted an evidentiary hearing on respondent’s entitlement to such damages.
This court has consistently held that a claim for punitive damages may not be as*329serted without a trial court having first determined that a factual basis for such damages exists as required by section 768.72, Florida Statutes (1993). See Mayer v. Frank, 659 So.2d 1254 (Fla. 4th DCA 1995); Oriole Homes Corp. v. Stevens, 638 So.2d 634 (Fla. 4th DCA 1994); Kraft Gen. Foods, Inc. v. Rosenblum, 635 So.2d 106 (Fla. 4th DCA), rev. denied, 642 So.2d 1363 (Fla.1994); see also Globe Newspaper Co. v. King, 658 So.2d 518 (Fla.1995). Accordingly, we quash that part of the trial court’s order providing, “Plaintiff may serve an Amended Complaint containing a claim for punitive damages and this Court will then hold an evidentiary hearing to determine if Plaintiff may proceed.”
CERTIORARI GRANTED.
DELL, FARMER and GROSS, JJ., concur.